Citation Nr: 0520254	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  96-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder manifested 
by chronic swelling of the left arm.  


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1941 to January 1946.  This matter is before the Board 
of Veterans' Appeals (Board) on June 2005 remand from the 
United States Court of Appeals for Veterans Claims (Court).  
The appeal was initiated from a December 1995 decision by the 
St. Petersburg Department of Veterans Affairs (VA) Regional 
Office (RO).  In October 1996, the veteran appeared for a 
hearing before a hearing officer at the RO.  The case was 
before the Board in September 1997, when it was remanded to 
the RO for additional development.  In August 1998 the Board 
denied service connection for a disorder manifested by a 
fungal infection of the left hand and arm.  The veteran 
appealed that decision to the Court.  By a Memorandum 
Decision in October 2000, the Court vacated the August 1998 
Board decision and remanded the matter for readjudication.  
In March 2001, the Board remanded the case to the RO for 
additional development, and the case then came before the 
Board in February 2002 when the Board again denied the 
appeal.  The veteran appealed the February 2002 Board 
decision to the Court, resulting in a June 2002 joint motion 
by the parties (Joint Motion).  By a June 2002 Order, the 
Court vacated the February 2002 Board decision, and remanded 
the matter for readjudication consistent with the Joint 
Motion.  In January 2003 the Board arranged for additional 
development, and in September 2003 the Board remanded the 
case to the RO for initial consideration of the evidence by 
the agency of original jurisdiction.  The case was then 
before the Board in July 2004, when the Board again denied 
the appeal.  The veteran appealed the July 2004 Board 
decision to the Court, resulting in a June 2005 Order whereby 
the Court vacated the July 2004 Board decision, and again 
remanded the case for readjudication consistent with reasons 
set forth in the Court's Order.  In June 2005, the Board 
granted the veteran's motion to advance his appeal on the 
Board's docket.

In July 2005, the veteran's representative submitted 
additional evidence directly to the Board.  That evidence is 
further addressed below.  The Board has recharacterized the 
issue on appeal to more accurately reflect the nature of the 
disability at hand (chronic swelling of the left arm 
manifested by venous and lymphatic drainage obstruction, 
without neurologic deficit) as shown by the most current 
medical evidence of record.  
FINDING OF FACT

Competent evidence (medical diagnosis and opinion) 
establishes that the veteran has a disorder manifested by 
chronic swelling of the left arm (diagnosed as venous and 
lymphatic drainage obstruction of the left arm without 
neurologic deficit), and that such disorder is related to his 
active service.  


CONCLUSION OF LAW

Service connection for a disorder manifested by chronic 
swelling of the left arm is warranted.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) 
became law.  The VCAA provides, among other things, for 
notice and assistance to claimants under certain 
circumstances, and the duty to notify the veteran includes 
the duty to tell him what evidence, if any, he is responsible 
for submitting to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The record indicates that there has been substantial 
compliance with the pertinent notice mandates of the VCAA and 
implementing regulations.  And the RO has obtained the 
veteran's service medical records and all identified records 
from postservice medical care providers.  There is no 
indication that there is any relevant evidence outstanding, 
and development appears complete to the extent possible.  As 
noted above, after the case was last certified to the Board 
for appellate review, the veteran's representative submitted 
additional evidence directly to the Board.  The additional 
evidence consists of medical findings and opinions of a VA 
physician that would, in most instances, require the Board to 
remand the case for consideration of that evidence by the RO 
in the first instance.  See Disabled American Veterans, et. 
al. v. Secretary of Veterans Affairs (DAV), 327 F.3d 1339 
(Fed. Cir. 2003).  Given the determination below, however, 
and in light of the veteran's advanced age and length of time 
this case has been on appeal, he is not prejudiced by the 
Board's review of the case based on the current record (and 
without remanding it to the RO pursuant to DAV) as it 
provides the most expeditious resolution of his appeal.  

Background

Service medical records include a July 1941 report of 
examination on the veteran's enlistment which is negative for 
complaints or clinical findings of a fungal infection or any 
other skin disorder.  A November 1942 clinical record shows 
diagnosis of dengue.  In September 1943, while serving in New 
Guinea, the veteran was treated for a boil in the left 
gluteal region.  This was followed by multiple small 
abscesses in the same region which were subsequently drained, 
and a diagnosis of fistula in ano is shown.  An October 1943 
clinical record indicates that multiple, recurrent bilateral 
abscesses in the gluteal region were found, the etiology of 
which was undetermined.  Incisions and drainage of abscesses 
in the buttocks, arms, groin and sacrum were performed.  A 
March 1944 clinical evaluation shows diagnosis of chronic 
fistula in ano, and recurrent tertian malarial fever 
(acquired in New Guinea).  Nurses records in February 1945 
reveal that while the veteran was convalescing from malaria, 
boric acid soaks were performed on a finger of his left hand.  
The November 1945 report of examination on the veteran's 
separation from service is negative for complaints or 
clinical findings of a fungal infection or any other skin 
disorder.  Clinical evaluation of his skin revealed a three 
inch surgical scar in the right gluteal region.  A 
symptomatic pilonidal cyst was noted on examination of the 
anus.  

In September 1995 correspondence, a private physician wrote 
that he had treated the veteran for approximately 9 months 
for lymphedema of the left hand and left upper extremity.  
The physician opined that the lymphedema was most likely 
related to a prior episode of fungal infection "that [the 
veteran] acquired many years ago in the service."  
In a July 1996 letter, another private physician reported 
that the veteran had chronic repetitive infection processes 
of the left arm, "definitely related to a lymphatic insult 
sustained many years in the past."  The veteran had informed 
the doctor that he had suffered a fungal infection in his 
left arm, and the physician opined "this could of course 
cause [the veteran's] chronic recurrent problems . . . ."  
The doctor opined that whatever was causing the recurrent 
lymphatic problems was related to a process that happened 
years in the past which would be consistent with a remote 
fungal infection of the left arm.

On VA examination in March 1998, the diagnosis was partial 
lymphatic obstruction in the left upper extremity, with no 
active fungal process in the left arm.  The examiner could 
not provide a definite etiology for any lymphatic 
obstruction, and reported that this opinion was consistent 
with those provided by the veteran's private physicians over 
the years.  

In a December 1999 letter, a private physician reported that 
the veteran had a history of extensive travel throughout his 
lifetime, including to New Guinea and Samoa, and had 
contracted multiple parasitic infections in the past, 
including malaria and dengue fever.  The physician opined 
"it is more likely than not that this condition damaged your 
lymphatic system creating the problems that you currently 
have."

In an August 2001 VA medical advisory opinion, a VA physician 
opined that "[c]ertainly there is no relationships [sic] to 
[the] veteran's service connected fistula in ano, and healed 
recurrent perirectal abscesses, and his current 
dermatological condition of the left hand, are unrelated."  
The physician further reported that review of the service 
medical records failed to indicate that the veteran was 
treated for any skin condition of the left arm.  It was noted 
that any other contagious skin condition, had one existed, 
"would likely have been communicated to the left arm."  The 
examiner concluded that it would be a matter of pure 
speculation to say that the veteran's dermatological disorder 
was related to any complaints in service.  

In an October 2001 letter, a VA staff physician, J. M., M.D. 
(Dr. M.) reported that the veteran had swelling of the left 
arm that was present for many years, and had worsened over 
the prior 10 years.  The veteran "dates the swelling of the 
arm to soon after his tour in the South Pacific during World 
War II.  At that time he had confirmed malaria."  The 
physician gave a diagnosis of venous and lymphatic 
obstruction of the left arm without neurologic deficit, and 
opined "[i]t is very possible that this was due to an 
infection contracted during the veteran's tour of duty in the 
South Pacific during World War II when he was on New 
Guinea."  

VA examination in April 2003 revealed mild swelling of the 
left hand and forearm below the axilla.  The examiner stated 
that the etiology of this swelling could not be determined, 
and it could not be related to the service without the resort 
to speculation in light of the absence of documentation of 
the condition (or a similar condition) in service.  

VA examination was also conducted in June 2003, and a 
different VA physician (a supervisor of the compensation and 
pension examiners) who had significant training in tropical 
and parasite diseases and their effects, reported that it is 
very possible that the swelling of the veteran's left hand 
and forearm is due to a parasitic infection.  However, the 
physician further noted a significant interval between the 
time of the veteran's service and the onset of any swelling.  
The physician opined that it would be speculative to state 
the veteran's current swelling is due to a parasitic 
infection he received in the service.  The physician noted 
that if there were evidence showing the veteran had swelling 
of a more immediate nature, or at a time more adjacent to his 
service time, the opinion could be changed "and it could be 
as likely as not."  

In a January 2004 letter, Dr. M. reiterated the veteran's 
medical history and provided current clinical findings.  Dr. 
M. diagnosed venous and lymphatic obstruction of the left arm 
distal to the left axilla, without neurologic deficit.  It 
was reported that the condition is consistent with lymphatic 
obstruction from filariasis.  Dr. M. expressly opined that 
"the above problem began in the military service during 
World War II and it is as least as likely as not that the 
condition has progressively gotten worse over the years."  

Dr. M. furnished another letter in July 2005,wherein he 
reported that the swelling in the veteran's left arm followed 
a period of time when he had recurrent skin lesions on his 
forearm and hand.  Dr. M. specifically noted that "[t]his 
skin problem occurred while he was in the Pacific Theatre 
during World War II.  At that time [the veteran] also had 
malaria and dengue fever."  Again, Dr. M.'s assessment was 
venous and lymphatic drainage obstruction of the left arm 
without neurologic deficit, and the physician expressly 
stated, "[t]he condition was most likely caused by an 
infection such as filariasis which he contracted during his 
tour of duty in the south Pacific during World War II."  

Legal Criteria and Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Here, there was conflicting medical evidence regarding the 
nature and etiology of the veteran's left arm disability, and 
over the course of this appeal the Board ordered (and the RO 
arranged for) numerous VA examinations to resolve the matter.  
The most recent medical evidence of record (the January 2004 
and July 2005 letters from Dr. M., a VA physician), shows 
diagnosis of chronic swelling of the left arm manifested by 
venous and lymphatic drainage obstruction of the left arm.  
Dr. M. appears to have extensive knowledge of the veteran's 
medical history (to include the medical issues shown in the 
service medical records), and has consistently noted that the 
veteran's current left arm disorder began in the military, 
and symptoms have continued to the present.  As noted, in 
July 2005 Dr. M. expressly opined, "[t]he [left arm] 
condition was most likely caused by an infection such as 
filariasis which he contracted during his tour of duty in the 
South Pacific during World War II."  Despite other medical 
evidence suggesting that a connection between the veteran's 
current left arm symptoms and any injury or disease in 
service would be speculative, Dr. M.'s opinions are 
consistent with other medical records reflecting that that 
the veteran's left arm symptoms initiated in service and have 
persisted since his separation from service.  

There is a medical diagnosis of a chronic left arm swelling 
disorder, and the competent (medical) evidence supports the 
veteran's claim that his current chronic left arm swelling is 
related to injury/disease first manifested in service.  The 
criteria for establishing service connection are met, and 
service connection for a disorder manifested by chronic 
swelling of the left arm is warranted.  


ORDER

Service connection for a disorder manifested by chronic 
swelling of the left arm (venous and lymphatic drainage and 
obstruction without neurologic deficit) is granted.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


